841 F.2d 886
Bernard BRANDCHAFT, Dr., Plaintiff-Appellant,v.E.F. HUTTON & COMPANY, INC., Defendant-Appellee.
No. 87-6528.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 28, 1988.Decided Feb. 1, 1988.

Before TANG, FLETCHER and POOLE, Circuit Judges.

ORDER

1
On July 2, 1987, this case was removed to federal court on the basis of diversity jurisdiction.  At the time of removal, the complaint contained allegations against fictitious "Doe" defendants.  On September 29, 1987, the district court struck the "Doe" allegations pursuant to C.D.Cal.R. 3.7.2.1 and dismissed the complaint as to defendant E.F. Hutton & Company, Inc.  Plaintiff appealed the district court's order on October 22, 1987.


2
On January 11, 1988, plaintiff moved to remand this case to state court pursuant to Bryant v. Ford Motor Co., 832 F.2d 1080, 1083 n. 6 (9th Cir.1987) (en banc).  The motion to remand is denied.    Bryant does not require remand in cases where "Doe" defendants were stricken by the district court prior to the November 6, 1987 decision in Bryant.